          Case 1:18-cv-07537-NRB Document 192 Filed 07/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
VANESSA WILLIAMS and KORY TURNER,
individually and on behalf of all persons similarly
situated,                                                           No. 18-CV-07537 (NRB)

                                   Plaintiffs,                      DECLARATION OF JESSICA
                                                                    RANUCCI IN SUPPORT OF
                          vs.                                       FINAL APPROVAL OF CLASS
                                                                    ACTION SETTLEMENT
EQUITABLE ACCEPTANCE CORPORATION,
SLF CENTER, LLC, INTEGRA STUDENT
SOLUTIONS, LLC, and JEFFREY D. HENN

                                    Defendants.
----------------------------------------------------------------x

Jessica Ranucci hereby declares, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that:

        1.       I am an attorney duly admitted to practice in the Southern District of New York. I

am a Senior Staff Attorney in the Special Litigation Unit at the New York Legal Assistance

Group (“NYLAG”), which, along with Quinn Emanuel, Urquhart & Sullivan LLP (together,

“Class Counsel”), represents Plaintiffs and the preliminarily certified Class in this case. I submit

this Declaration in further support of Plaintiffs’ Motion for Certification of a Settlement Class

and Final Approval of the Class Action Settlement.

        2.       I have spoken multiple times by phone with both of the objectors, Karen Erickson

and Anjelique Cooley. Specifically, I spoke with Ms. Erickson on July 9, July 13, and July 19,

2021, and I spoke with Ms. Cooley on July 14 and July 21, 2021. I explained to both objectors

about the conduct of Defendants Equitable Acceptance Corporation (“EAC”) and Jeffrey Henn

(“Henn”), how the case was litigated, and how Plaintiffs ultimately reached the Settlement with

EAC and Henn. I also advised the objectors on their student loan rights.

                                                         1
         Case 1:18-cv-07537-NRB Document 192 Filed 07/27/21 Page 2 of 3




       3.      During these conversations, both objectors spoke favorably about the injunctive

relief provided by the Settlement, and acknowledged their understanding of the process by which

Plaintiffs determined that EAC and Henn had limited resources to fund a Settlement.

       4.      Each objector decided to withdraw her objection after I spoke with her.

       5.      Ms. Erickson told me by phone on two separate occasions (both the July 13 and

July 19 calls) to withdraw her objection and sent me via email the following statement to the

Court, also enclosed herein as Exhibit A:

               Your Honorable Judge Buchwald;

               I am one of the many people who has been taken advantage of by EAC.
               Jeffery Henn know exactly what he was doing when He was “Scamming”
               hundreds of Student loan borrowers.
               Although I did submit my claim (2339476), I feel that EAC is getting out of this
               “Scam” way too easy.
               It is however a Good thing that NYLAG has made sure EAC can no longer take
               advantage of Student Lon [sic] borrowers.
               This Law suit may be the beginning of stopping other “ Scam” companies from
               taking advantage.
               Thank you for your time.

               Sincerely,
               Karen Erickson
               P.O. Box 969
               Troy, MT 59935
               Montkatie.64@gmail.com


       6.      While Class Counsel reserves the right to accept otherwise-valid late claims

submitted after July 21, 2021, these claims will only be paid in the event that additional funds

remain in the Settlement Account after the first distribution and reasonable efforts have been

made to distribute the funds to timely claimants.




                                                2
        Case 1:18-cv-07537-NRB Document 192 Filed 07/27/21 Page 3 of 3




       7.     The $157,550 award Plaintiffs seek is approximately 16% of the total settlement

amount (less than 8% when including the value of the stopped collections), and less than 10% of

Class Counsel’s lodestar.

Dated: July 27, 2021

       New York, New York




                                                   __________________________
                                                        Jessica Ranucci




                                              3
